HOGAN, Presiding Judge,
concurring.
I concur fully in the opinion, but wish to make it clear that I would have no part in the abolition of evidence of good character. For years and without question, proof of good character has been regarded as substantive proof of the defendant’s innocence. State v. Jackson, 373 S.W.2d 4, 7 (Mo.1963). Judges may not tend to believe such evidence, but juries do, and in my opinion with good reason. I have made my views plain in State v. Foster, 665 S.W.2d 348 (Mo.App.1984), and will not elaborate further at this point. However, I deplore the present profligate tendency to dispense with a criminal defendant’s useful and effective protections and to replace them with “scientific” gadgets, pseudo-expertise and constitutional mysticism. I would remind my colleagues that not all complaining witnesses are honorable persons of good will. Sometimes a lonely accused may have only his painstakingly acquired good reputation as a shield. In my view, it is the instruction, not the principle, which is confusing. With this strongly held reservation, I concur.